  Case 2:20-cv-01153-JS-ST Document 1 Filed 03/03/20 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS, 20 CV __________

                                                 Petitioners,

                               -against-
                                                                PETITION TO CONFIRM
 DFB SALES INC.,                                                ARBITRATION AWARD

                                                Respondent.

       Petitioners, Trustees     of the Northeast Carpenters        Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds (“Petitioners” and/or the “Funds”) by

and through their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to

Confirm Arbitration Award, respectfully allege as follows:

                                  NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement between the

North Atlantic States Regional Council of Carpenters (“Union”) and DFB Sales Inc.

(“Respondent”).

                                    JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.


                                                     1
  Case 2:20-cv-01153-JS-ST Document 1 Filed 03/03/20 Page 2 of 8 PageID #: 2



                                       THE PARTIES

       4.     Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds (the “ERISA Funds”) are employer and employee trustees of multiemployer

labor-management trust funds organized and operated in accordance with ERISA. The Trustees

are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. §

1002(21). The ERISA Funds maintain their principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       5.     Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund (the “Labor Management Fund”) are employer and employee trustees of a labor management

cooperation committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9).

The Labor Management Fund maintains its principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       6.     Respondent is a corporation incorporated under the laws of the State of New York

and conducting business within the State of New York. At relevant times, Respondent was an

employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer

in an industry affecting commerce within the meaning of section 501 of the LMRA, 29 U.S.C. §

142. Respondent maintains its principal place of business at 21-07 Borden Avenue, Long Island

City, New York 11101.

                              THE ARBITRATION AWARD

       7.     At all relevant times, Respondent has been bound to a collective bargaining

agreement with the Union or a predecessor thereto.

       8.     Between April 2001 and February 2004, Respondent executed a series of

compliance forms acknowledging the existence of a collective bargaining agreement with the



                                                     2
  Case 2:20-cv-01153-JS-ST Document 1 Filed 03/03/20 Page 3 of 8 PageID #: 3



Union, or various predecessors thereto.        Copies of Respondent’s Compliance Forms are

collectively annexed hereto as Exhibit A.

       9.      In December 2001, Respondent also entered into a collective bargaining agreement

covering May 1, 2001 through April 30, 2004 (“2001-04 CBA”). A copy of the 2001-04 CBA is

annexed hereto as Exhibit B.

       10.     In April 2002, Respondent also entered into a collective bargaining agreement

covering July 2000 through April 2004 (“2000-04 CBA”). A copy of the 2000-04 CBA is annexed

hereto as Exhibit C.

       11.     The 2000-04 CBA and the 2001-04 CBA provide that they shall remain in full force

and effect unless notice is provided in compliance with the provisions of the agreement to

terminate or modify. See Exhibit B, Art. 28; Exhibit C, Art. XXI.

       12.     Pursuant to the Compliance Forms, Respondent agreed to be bound to the terms

and conditions of the collective bargaining agreements with the employer associations including

the collective bargaining agreements covering the periods May 1, 2004 through April 30, 2007

(“2004-07 CBA”), May 1, 2007 through April 30, 2010 (“2007-10 CBA”), May 1, 2010 through

April 30, 2011 (“2010-11 CBA”), July 1, 2011 through May 31, 2016 (“2011-16 CBA”), July 1,

2016 through April 30, 2019 (“2016-19 CBA”), and May 1, 2019 through April 30, 2022 (“2019-

22 CBA”). A copy of the 2004-07 CBA, 2007-10 CBA, 2010-11 CBA, 2011-16 CBA, 2016-19

CBA, and 2019-22 CBA (collectively the “CBAs”) are annexed hereto as Exhibit D, Exhibit E,

Exhibit F, Exhibit G, Exhibit H, and Exhibit I respectively.

       13.     The CBAs provide that the agreement “shall remain in effect…and shall continue

thereafter from year to year unless either party notifies the other party in writing…that either party




                                                      3
  Case 2:20-cv-01153-JS-ST Document 1 Filed 03/03/20 Page 4 of 8 PageID #: 4



desires to modify” the agreement. See Ex. H, Art. Thirty-Seven; see also Ex. D, § 28; Ex. E, §

28; Ex. F, § 28; Ex. G, Art. 33; Ex. I, Art. 38.

        14.        The CBAs requires Respondent, inter alia, to make contributions to the funds for

all work within the trade and geographical jurisdiction of the Union (“Covered Work”). See Ex.

H, Art. 16; see also Ex. D, § 10; Ex. E, § 10; Ex. F, § 10; Ex. G, Art. 16; Ex. I, Art. 16.

        15.        The CBAs further provide that in the event the Employer does not make the

required contributions “the Employer [shall] liable for all contributions due, all collection costs

including auditing and attorney fees, 20% of total due each Fund as liquidated damages, plus

interest.” See Ex. H, Art. 16; see also Ex. D, § 13; Ex. E, § 13; Ex. F, § 13; Ex. G, §16, Section

(b); Ex. I, Art. 16, Section (b).

        16.        The CBAs further provide, that “the Employer shall be bound by and shall comply

with the agreements, declarations of trust plans and/or regulations of the fringe benefit funds” See

Ex. H, Art. 16, Section (a); see also Ex. D, § 10; Ex. E, § 10; Ex. F, § 10; Ex. G, Art. 16, Section

(a); Ex. I, Art. 16, Section (a).

        17.        The Trustees of the Funds established an Employer Contribution Audit and

Collection Policy (“Collection Policy”). A copy of the Collection Policy is annexed hereto as

Exhibit J.

        18.        Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the minimum rate of 0.75% per month, compounded. Ex. J, Art. 2.1(D).

        19.        The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced and/or arbitration is

demanded. The amount of the liquidated damages shall be 20% of the delinquent Contributions.”

Ex. J, Art. 6.1.



                                                        4
  Case 2:20-cv-01153-JS-ST Document 1 Filed 03/03/20 Page 5 of 8 PageID #: 5



        20.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Ex. J, Art. 2.3(A).

        21.     The Collection Policy states that, in the event an employer fails to provide

remittance reports, weekly payroll reports, or other reports of work, the “Fund Office will compute

the estimated amount of contributions due by assuming that the hours for which the employer is

obligated to contribute for each week in the unreported month equal the highest number of average

hours for which the employer was obligated to contribute in a week for any four consecutive weeks

within the 36 months immediately preceding the unreported month. A determination under this

paragraph shall constitute presumptive evidence of delinquency.” Ex. J, Art. 3.2.

        22.     The Collection Policy further provides that the employer shall be liable for all costs

incurred in collecting delinquent contributions, including without limitation, audit costs and

arbitration fees. Ex. J, Art. 6.3.

        23.     A dispute arose when, in violation of the CBA, Respondent failed to remit

contributions for November 2018 of $2,264.64 and reports and contributions for December 2018

and January through February 2019.

        24.     Pursuant to the Collection Policy, Petitioners determined that Respondent owed an

estimated principal deficiency $5,823.36 for December 2018 and January through February 2019.

        25.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the March 4, 2019 Notice

of Intent to Arbitrate Delinquency is annexed hereto as Exhibit K.




                                                      5
  Case 2:20-cv-01153-JS-ST Document 1 Filed 03/03/20 Page 6 of 8 PageID #: 6



       26.      Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

March 30, 2019, determined said dispute (the “Award”). A copy of the Award is annexed hereto

as Exhibit L.

       27.      The arbitrator found that Respondent was in violation of the terms of the CBA and

ordered Respondent to pay the Funds the sum of $11,062.50 covering the period of November 1,

2018 through February 28, 2019, consisting of delinquent contributions and estimated

contributions in the amount of $8,088, interest thereon of $95.12, liquidated damages of $1,229.38,

attorneys’ fees of $900 plus interest on the attorneys’ fees at the rate of 10% from the date of the

Award, and the arbitrator’s fee of $750 pursuant to the CBAs.

       28.      On April 5, 2019, the Funds’ counsel sent Respondent a demand letter providing a

copy of the Award and advised Respondent that legal proceedings may be instituted upon

Respondent’s failure to comply. A copy of the April 5, 2019 demand letter is annexed hereto as

Exhibit M.

       29.      Respondent has failed to abide by the Award.

       30.      The Award has not been vacated or modified and no application for such relief is

currently pending.

       31.      This petition is timely as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

       32.      Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award and the CBA and Collection Policy. See Ex. D, § 13; Ex. E, § 13;

Ex. F, § 13; Ex. G, §16, Section (b); Ex. H, Art. 16; Ex. I, Art. 16, Section (b); see also Ex. J, Art.

VI; see also Ex. L ¶ 8.




                                                      6
  Case 2:20-cv-01153-JS-ST Document 1 Filed 03/03/20 Page 7 of 8 PageID #: 7



        33.     Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are attached hereto

as Exhibit N.

        34.     I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and a partner at V&A. I joined V&A in 2015 as

an associate. I have regularly served as lead counsel for multiemployer benefit plans in ERISA

litigation since joining V&A. V&A billed my time at a rate of $300 per hour in 2019 and a rate

of $350 per hour in 2020.

        35.     Andrew Federico (“AF” in the accompanying billing records), is a 2018 graduate

of Hofstra University School of Law, and is a former Associate at V&A. During his time at V&A,

Mr. Federico’s primary practice area was ERISA litigation. V&A billed Mr. Federico’s time at a

rate of $225.

        36.     V&A billed the legal assistants’ time at a rate of $100 per hour for work performed

in connection with this action.

        37.     In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

        38.     V&A’s total billings in this matter amount to $2,307.50 reflecting 8.6 hours of

work. See Ex. N.

        39.     In addition, V&A will also advance $470 in court filing and service fees upon the

filing of the instant petition.

        40.     Accordingly, Petitioners are entitled to recover $2,777.50 in attorneys’ fees and

costs incurred in connection with this matter.



                                                      7
  Case 2:20-cv-01153-JS-ST Document 1 Filed 03/03/20 Page 8 of 8 PageID #: 8



      41.      A Proposed Judgment is attached hereto as Exhibit O.

      WHEREFORE, Petitioners respectfully request that this Court:

            1. Confirm the Awards in all respects;

            2. Award judgment in favor of Petitioners and against Respondent in the amount of

               $11,062.50 pursuant to the Award plus interest from the date of the Award through

               the date of judgment;

            3. Award judgment in favor of the Petitioners and against Respondent in the amount

               of $2,777.50 in attorneys’ fees and costs arising out of this petition; and

            4. Award Petitioners such other and further relief as is just and proper.


Dated: New York, New York                                    Respectfully submitted,
       March 3, 2020
                                                             VIRGINIA & AMBINDER, LLP

                                                      By:    /s/
                                                             Nicole Marimon, Esq.
                                                             40 Broad Street 7th Floor
                                                             New York, New York 10004
                                                             Tel: (212) 943-9080
                                                             Fax: (212) 943-9082
                                                             Attorneys for Petitioners




                                                     8
